DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Applicant cancelled claim 1 and added claims 2-21 from the July 26, 2019 Amendment.  Thus, claims 2-21 are pending.

3.	Applicant’s February 28, 2021 REMARKS have been reviewed and are convincing.  Examiner Rudy apologizes for the inadvertent error with regards to the priority date from the previous rejection.  The previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chavez, Jr. et al., US 8,010,840.
 Chavez discloses, e.g. Figs. 1-2 and related text, a computer system, e.g. 10, a computer device, e.g. 20, executing a software operating system program, e.g. 14, 18, an application for installation on the computer device, e.g. 12, 30, each having a 
 Chavez does not disclose the specific language of a registration system.  It is noted that registration systems associated with ticket purchases has been common knowledge in the online ticket purchasing art.  To have provided such for Chavez would have been obvious to one of ordinary skill in the art.  The motivation for having done such would to have provided common knowledge hardware used in obtaining merchandise associated with particular URL’s in an open ticket forum.
	
5.	Further pertinent references of interest are noted on the attached PTO-892.

6.	Applicant’s Information Disclosure Statement (IDS) submitted December 31, 2020 has been partially reviewed.  The plethora of US documents cited did not have an associated link made available to the Examiner in order to review in document in a timely manner.  Note the attached IDS.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789